 Case 6:20-cv-00427-JDK Document 19 Filed 02/18/21 Page 1 of 1 PageID #: 116




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                          §
COLEMAN CHANEY, individually and          §
on behalf of all others similarly         §
situated,                                 §
       Plaintiff,                         §
                                          §
v.                                        §   Case No. 6:20-cv-427-JDK
                                          §
DOUGH SLINGER, LLC, JEREMY                §
BROWN, and LEANN BROWN,                   §
    Defendants.                           §
                                          §

                               FINAL JUDGMENT

       In accordance with Plaintiff Coleman Chaney’s Notice of Acceptance of Offer

of Judgment (Docket No. 18) and Federal Rule of Civil Procedure 68(a), the Court

hereby enters FINAL JUDGMENT.

       The Court enters judgment against Defendants Dough Slinger, LLC; Jeremy

Brown; and Leann Brown, jointly and severally, for the sum of $8,000.00, inclusive of

costs and fees.

       All pending motions are DENIED as MOOT. The Clerk of Court is instructed

to close this case.

       So ORDERED and SIGNED this 18th day of February, 2021.



                                          ___________________________________
                                          JEREMY D. KERNODLE
                                          UNITED STATES DISTRICT JUDGE
